ON APPLICATION POE REHEARING.
Grant, J.
A rehearing is asked upon the ground that this was not a wager policy, and that, therefore, the cases cited in the former opinion do not apply.
It is true that Mrs. Welch was not a legal heir upon the death of Mr. Hosmer, since he left surviving a widow and child, who, under our laws of descent, were his sole legal heirs and entitled to his property. The statute1 authorized the United Friends of Michigan to issue policies of insurance, and authorized the insured to name the *475beneficiary, who might be one of his family or heirs. The plaintiff and Mr. Hosmer were married in 1860. They lived together as husband and wife about 2} years, and constituted a family. Meanwhile they had one child. They then separated, and from that time on did not occupy the family relation. Why they separated, and he left her, and went away from his home, does not appear. All evidence on this point was excluded by the court, which directed a verdict for the plaintiff upon the ground that the defendant was not a beneficiary recognized by the law and by the articles of association. It is conceded that this was not a wager policy. At the common law the defendant had an insurable interest in her brother’s life. After Mr. Hosmer separated from his wife, their family relations were broken off, and never after resumed. For many years prior to the issuance of this policy he made his home with his sister. He paid no board. She nursed him in sickness, and took care of him as a brother and member of the family. Were it not for the fact that he- was married, no question could arise. Does it follow that he could not acquire family relations, and become a member of his sister’s family, notwithstanding the fact of marriage? If husband and wife •separate by mutual consent, or if either leaves the home and the family relation through the misconduct of the other, may not either enter into family relations with a brother, a sister, or son or daughter, though there be no •divorce? The term “ family ” is elastic, and will be liberally construed. It is not confined to a husband and wife and their children. Carmichael v. Benefit Association, 51 Mich. 494; Folmer’s Appeal, 87 Pa. St. 133. See, also, Wilson v. Cochran, 31 Tex. 677. This is not the case of Supreme Lodge v. Nairn, 60 Mich. 44, where the beneficiary was-not a relative, but only an intimate friend; nor the case of Keener v. Grand Lodge, 38 Mo. App. 543, where the beneficiary was the mistress of the insured, :and lived with him in an “ unlawful, illicit, and licentious *476way.” It is evident that Mr. Hosmer did not intend to make any contract with this benefit association for the benefit of his wife, and that he would not have taken it out for that purpose. He undoubtedly felt under moral obligation, and was bound by the ties of kinship, to his sister. Both he and the association recognized this relationship, and as well the family relation, without which the policy would not have been issued. We think the family relation existed, and that the defendant was a proper beneficiary. She not only took care of him before, but after, the issuance of the policy. She had nothing to do with procuring it. She took care of him in his last sickness, paid his funeral expenses, and, in accordance with his last request, took his body to Cleveland, Ohio, and buried it beside those of his father and mother.
We may, in the former case', have given a wrong reason for a right conclusion, and have therefore given this further reason upon this motion.
Rehearing denied.
Long, O. J., Montgomery and Hooker, JJ., concurred.

 1 How. Stat. § 3949.